DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-7, 10-13 and 16-23 are pending of which claims 1, 7 and 13 are in independent form.  Claim Claims 1, 4-7, 10-13 and 16-23 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 03 May 2021 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 9 of the remarks Applicant’s representative appears to argue that none of the cited references disclose the claims as amended and initially introduced in the After Final on 05 April 20021 and entered in an RCE on 03 May 2021.  Applicant’s representative appears to take the position that, while at most, the cited references disclose the use of a machine learning model as a classification model, each fails, taken alone or in combination, to render obvious the claim limitations.




Examiner’s Response:
Examiner has applied new references to address the claims as amended detailed in the rejection provided below.

Claim Interpretation
Examiner is interpreting independent claim 7, and its dependent claims in a manner consistent with the specification at paragraph [0083], as a computer program product comprising a computer readable storage device, that storage device being a tangible device [i.e., non-transitory].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jothilingam et al. U.S. Pub. No. 2017/0193349 (hereinafter “Jothilingam” in view of Dimitrov et al. U.S. Pub. No. 2013/0305149 (hereinafter “Dimitrov”) in further view of Dirac et al. U.S. Pub. No. 2015/0379430 (hereinafter “Dirac”).
Regarding independent claim 1, Jothilingam discloses:
A computer system comprising: a processing unit operatively coupled to memory; and a tool in communication with the processing unit to process a file in view of a classification model, the tool comprising (Jothilingam at paragraph [0017] discloses a system that performs collection and extraction of tasks from various sources such as databases and electronic communications.  Jothilingam at Figure 1, label 102 provided below discloses a computing device comprising a processor and a computer readable medium further comprising a machine learning component, and lastly Jothilingam at paragraph [0042] discloses the machine learning component being used to build models to classify components of a message.)

    PNG
    media_image1.png
    609
    419
    media_image1.png
    Greyscale

a content manager configured to partition content present in a document into two or more atomic units (Jothilingam at paragraphs [0042] – [0045] discloses extracting specific units or features from text, such as an action, a subject, a keyword, dates, deadlines, locations and people, Examiner is interpreting the extracted text of Jothilingam as reading on atomic units.  Additionally, Jothilingam at paragraph [0043] discloses a sentence-centric approach to extraction, consistent with the specification of the present application reciting that an atomic unit may be a paragraph or a sentence.  Lastly, Jothilingam at paragraph [0023] discloses the forms of documents.)

a classification manager operatively coupled to the content manager, the classification manager configured to correlate the partitioned content with a classification model comprising a plurality of classes, including to map the two or more atomic units to respective classes of the plurality of classes of the classification model (Jothilingam at paragraph [0042] discloses in part, “Techniques for identifying and extracting task content may involve identifying attributes or "features" of components of messages and sentences of the messages. Such techniques may employ such features in a machine learning/training and testing paradigm to build a (e.g., statistical) model to classify components of the message.”  Examiner is interpreting the attributes or features being identified in the citation of Jothilingam provided above as reading on a plurality of classes.)

the content manager configured to identify at least one first textual atomic unit and at least one second textual atomic unit of the two or more atomic units responsive to the classification model, the identified at least one first textual atomic unit being mapped to a first class of the plurality of classes, the identified at least one second textual atomic unit being mapped to a different second class of the plurality of classes (Jothilingam at paragraph [0042] discloses extracting a plurality of features from text, Examiner is interpreting the identifying of a plurality of features as described in the sections of Jothilingam cited above, such as action, subject, persons and deadlines as reading on assigning extracted portions of text to various different classes.)

While Jothilingam at paragraphs [0024] and [0044] discloses performing extraction and summarization using the identified components [i.e., create a new or amended version of the document populated with atomic units], Jothilingam does not disclose removing the at least one second textual atomic unit.  In other words, Jothilingam does not disclose:
the content manager configured to create a new version or an amended version of the document populated with the identified at least one first textual atomic unit, wherein the identified at least one second textual atomic unit is removed from the new or amended version of the document 
However, Dimitrov at paragraph [0079] teaches in part, “In this stage, various techniques including machine learning, greedy algorithms, dynamic programming, and others are used to classify each fragment into several classes. Classes are domain-specific, but can be things like: A top-level title, a subtitle, a financial table, a table of contents, boilerplate text that needs to be deleted, etc. Each Fragment can belong to multiple classes, which we will call Tags. The purpose of this step is to provide both structural and semantic information to a repackaging stage 30, which can then reorder, remove, reformat, and manipulate in any other way the document based on the tags identified by the classification stage.”
Both the Jothilingam referenace and the Dimitrov reference, in the sections cited by the Examiner, are in the field of endeavor of applying machine learning to document processing.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the identification of components of text and performing summarization and extraction on said components as disclosed in Jothilingam with the identification of classes in text and removal or reformatting of identified portions of the text as 

While Jothilingam at paragraphs [0024] and [0044] discloses performing extraction and summarization using the identified components [i.e., create a new or amended version of the document populated with atomic units], Jothilingam does not disclose:
a machine learning (ML) model configured to interface with the classification manager, including the ML model to dynamically create the new or amended version of the document responsive to an identified position in the classification model; and the classification manager configured to monitor for and detect an amendment to the classification model, and configured to invoke the ML model to dynamically re-calculate the mapping of the two or more atomic units responsive to the detected amendment to the classification model.
However, Dirac at paragraph [0315] teaches in part, “For example, for a binary classification model, it may be possible for a client to change the cutoff value (the boundary value of an output variable that is used to place observation records in one class or the other) and dynamically observe how such a change would impact the number of false positive, false negatives and the like for a given evaluation run.”  Examiner is of the position that Dirac in the above cited section teaches adjusting a classification model and based on the adjustment dynamically re-calculating the mapping of the classified units illustrated by the impact on false posiives and false negatives.
Both the Jothilingam reference and the Dirac reference, in the sections cited by the Examiner, are in the field of endeavor of classification of text.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine 

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Jothilingam discloses:
wherein the tool further comprising a natural language processing (NLP) tool operatively coupled to the content manager, the NLP tool configured to detect an amendment to the document content, and to dynamically interface with the ML model responsive to the detected amendment to the document content, including to evaluate the detected amendment to the document content and to classify the amended document content with respect to the classification model. (Jothilingam at paragraph [0042] discloses in part, “For developing methods used in extraction systems or for real-time usage of methods for identifying and/or inferring tasks or commitments and their properties, analyses may include natural language processing (NLP) analyses at different points along a spectrum of sophistication.”  Examiner is of the position that such NPL analysis would be included if the process were modified and looped consistent with Figure 10, label 1010.)

Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Jothilingam discloses:
further comprising the ML model configured to interface with the NLP tool, including the NLP tool configured to evaluate the detected amendment for understanding context of the detected amendment and identification of similar context within the document, and the ML model configured to classify the detected amendment to the document content and the similar context responsive to the classification model (Jothilingam at paragraph [0045] discloses considering contextual information in the extraction and summarization of text.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Jothilingam discloses:
wherein the plurality of classes comprises a plurality of classes of recipients, wherein the first class comprises a first recipient or first recipients, and wherein the second class comprises a second recipient or second recipients (Jothilingam at paragraphs [0044] – [0045] discloses considering recipient information and communication histories in the extraction and summarization of texts and tasks.)

Regarding independent claim 7, claim 7 is rejected under the same rationale as claim 1.

Regarding dependent claim 10, all of the particulars of claims 7 have been addressed above.  Additionally, claim 10 is rejected under the same rationale as claim 4.

Regarding dependent claim 11, all of the particulars of claims 7 and 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 5.

Regarding dependent claim 12, all of the particulars of claim 7 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 6.

Regarding independent claim 13, claim 13 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claims 13 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 4.

Regarding dependent claim 17, all of the particulars of claims 13 and 16 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 5.

Regarding dependent claim 18, all of the particulars of claim 13 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 6.

Regarding dependent claim 19, all of the particulars of claim 1 have been addressed above.  Additionally, Jothilingam discloses:
wherein the at least one first atomic unit and the at least one second atomic unit are each a respective word, phrase, sentence, or paragraph of the document (Jothilingam at paragraph [0041] discloses task extraction as extracting an action, subject or keyword.  Additionally, Jothilingam at paragraph [0020] discloses extracting a text fragment, sentence or paragraph.)

Regarding dependent claim 20, all of the particulars of claim 13 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 19.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jothilingam in view of Dimitrov in view of Dirac in further view of Kaethler et al. U.S. Pub. No. 2020/0078688 (hereinafter “Kaethler”).
Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  While Jothilingam at paragraph [0031] discloses in part, “Machine learning module 114 may selectively apply any of a number of machine learning decision models stored in computer-readable media 108 (or, more particularly, stored in machine learning module 114) to apply to input data.”  Jothilingam does not disclose each ML model being associated with a corresponding class.  More specifically, Jothilingam does not disclose:
wherein the ML model comprises a plurality of ML models, each of the ML models being associated with a corresponding class of the plurality of classes of the classification model 
However, Kaethler at paragraph [0029] teaches in part, “An "ensemble" can comprise a collection of machine learning models 216 whose outputs (predictions) are combined, such as by using weighted averaging or voting. The individual machine learning models of an ensemble can differ in their expertise…”  Examiner is interpreting the machine learning models differing in their expertise as taught in Kaethler as being applied to various features in a dataset to make a determination as to whether a player cheats or not, as applying various models to various identified or classified features in a data set and reading on the recited claim limitations.
Both the Jothilingam reference and the Kaethler reference, in the sections cited by the Examiner, are in the field of endeavor of using machine learning in data classification.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the selective application of a plurality of machine learning models to input data as taught in Jothilingam with the application of specific models to portions of the input 

Regarding dependent claim 22, all of the particulars of claim 7 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 21.

Regarding dependent claim 23, all of the particulars of claim 13 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154